       Case 1:19-cv-10504-ADB Document 19 Filed 05/31/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS




Alexander Segovia

     Plaintiff

v.                                      Civil Action No. 19-10504-ADB

A&D Construction Service Corporation et al

     Defendant




                          ORDER FOR REMAND


Burroughs, DJ




In accordance with this Court’s Electronic Order dated May 31, 2019,
GRANTING the Unopposed Motion to Remand, it is hereby ordered that this
case be REMANDED to Suffolk Superior Court for further proceedings.




                                                    BY THE COURT,
                                                    /s/ Christina McDonagh
                                                    Deputy Clerk


DATED: May 31, 2019
